SYSTEM AND METHOD FOR ANALYZING
ENGINE TEST DATA IN REAL TIME



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element numbers 290 and 392 which are set forth in the specification (see paragraph 59). The Examiner believes that element number 290 should be switched to 390.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified of such. The objection to the drawings will not be held in abeyance.

SPECIFICATION

The specification is objected to as to the use of the phrase “In another example” and like phrases throughout the specification which suggest that multiple methods and/or systems are disclosed. However, as best understood, multiple methods and systems are not disclosed. Instead, the description that follows these phrases appears only to be different features of the same invention. Clarification is requested.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Liao (2013/0060524).


With respect to independent claim 1, Liao sets forth a system for providing real time aircraft engine sensor analysis (see gas turbines at page 1, paragraph 5) comprising:
a computer system (24) configured to receive an engine operation data set (21) in real time, the computer system including a machine learning based analysis tool (25);
a user interface (30) configured to display a real time analysis of the engine operation data set, the user interface including a portion configured to identify a plurality of anomalies in the engine operation data set (page 4, paragraph 48).


35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Liao (2013/0060524).

With respect to claim 9, Liao sets forth that the computer system (24) is configured to receive a plurality of engine operation data sets in real time (Figs. 1 & 2) and that the user interface (30) inherently includes a main screen (see display unit 1011).

Liao fails to set forth that the display unit (ie. main screen) includes an operation tile corresponding to each of the engine operation data sets in the plurality of engine operation data sets as claimed.
However, it would have been obvious to one having ordinary skill in the art armed with the Liao teaching that the display unit will include an operation tile corresponding to the displayed operation data set.
The motivation being to understand what data is being displayed and what that data is in relation to. For example, if speed data is being displayed, a heading such as speed, velocity, or rpm is commonly displayed (and/or a unit of measurement such as mph or rpm is typically displayed). If a pressure is being displayed, a heading such as oil pressure, fuel pressure, etc. is a common display (and/or a unit of measurement such as psi is displayed).


Allowable Subject Matter

Claims 2 - 8 and 10 - 14 are objected to as being dependent upon a rejected independent claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 1 and any intervening claims.

With respect to claim 2, the prior art fails to teach or suggest that the machine learning based analysis tool is a multi-input multi output deep auto-encoder (MIMODAE) tool in which the Examiner has turned to the Applicant’s specification for the definition thereof.

Claims 3 - 8 depend from claim 2 and have been found to be distinct for, at least, that reason.

Independent claim 15 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method for analyzing engine operation data in real time comprising:
receiving at least 1000 sensor data points in real time; and
analyzing the data points using a multi-input multi output deep auto-encoder (MIMODAE) tool,
wherein the MIMODAE is defined as including at least three encoder layers configured to learn relationships among sensor outputs in a plurality of nominal test data sets, and at least three decoder layers configured to analyze relationships between data points in the at least one engine operations data set and determine a presence of an anomaly when a relationship between data points in the at least one engine operations data set diverges from an expected relationship based on a learned relationship among the sensor outputs in the plurality of nominal test data sets.

Claims 16 - 20 depend from claim 15 and have been found to be allowable for, at least, that reason.





CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/Eric S. McCall/Primary Examiner
Art Unit 2856